The plaintiff brought this action to recover certain taxes assessed, levied, and collected by the defendant against his property for the fiscal year of 1925.
Judgment was rendered for the defendant, and the plaintiff prosecutes this appeal to reverse said judgment.
The levy of which the plaintiff complains consists of .98 mills for street repair and .35 mills for library purposes, plaintiff complaining that the said levies being in excess of 6 mills allowed by law for current expenses of the city and it having been shown that no election was held authorizing such excessive levy.
It appears that the facts in the record support the statement of the plaintiff; we, therefore, hold that the levies of .98 mills for street repair and .35 mills for library purposes are illegal in conformity with the rule announced in the case of Acme Milling Co. v. E. B. Bonaparte, County Treasurer,125 Okla. 15, 255 P. 284, on this day decided by this court.
The cause is, therefore, reversed, with directions to enter judgment for the plaintiff.
MASON. V. C. J., and HARRISON, PHELPS, HUNT, and HEFNER. JJ., concur.
CLARK and RILEY. JJ., dissent.